Citation Nr: 1121146	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for conjunctivitis.

2.  Whether new and material evidence has been received to reopen a service connection claim for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 and from July 1979 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A June 2001 rating action denied the Veteran's service connection claims for conjunctivitis and rhinitis; he was notified of the June 2001 determinations and his appellate rights, but did not appeal either of the decisions.  

2.  Evidence added to the record since the June 2001 rating action, denying service connection for conjunctivitis, does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise the possibility of substantiating the claim. 

3.  Evidence added to the record since the June 2001 rating action, denying service connection for rhinitis, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises the possibility of substantiating the claim.

4.  The Veteran's chronic rhinitis with sinus congestion had its onset in service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 2001 rating decision, denying service connection for conjunctivitis, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

2.  Evidence added to the record since the June 2001 rating decision, denying service connection for rhinitis, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Chronic rhinitis with sinus congestion was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With regard to claims to reopen based on new and material evidence, VA must notify the Veteran of the evidence and information that is necessary to reopen the claim of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice requirements were accomplished in October 2005 and June 2006 letters, which were provided before the adjudication of the Veteran's claims.

Further, all relevant facts have been properly developed and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Board notes that a medical examination is not necessary with respect to the Veteran's claimed conjunctivitis because there is indication that such disorder is related to military service, nor was any such disorder diagnosed within one-year of separation from service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  Moreover, the Board is not reopening this previously denied service connection claim, and VA's duty to provide an examination has not been triggered.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  

Finally, as the Board reopens and grants the Veteran's rhinitis claim, no discussion of VA's duty to notify or assist is necessary.

New and Material Claims

The Veteran presently seeks to reopen service connection claims for conjunctivitis and rhinitis.  The Board notes that the RO declined to reopen the respective claims in an August 2006 rating action and in subsequently issued adjudications issued prior to the Board's present review.  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received since the last final rating decision.  

A March 2000 rating action originally denied the Veteran's service connection claims for rhinitis and conjunctivitis, findings the claims were not well grounded; however, as to comply with the recently enacted VCAA, the RO reviewed the claims on a de novo basis, in June 2001, denying both on the merits.  At the time of the June 2001 rating action, the evidence of record consisted the Veteran's service treatment records, post-service treatment records and statements from the Veteran.  Upon reviewing this evidence, the RO concluded there was no evidence of any currently diagnosed disorder associated with the respective areas, nor was there any evidence of a nexus between any such disorder and the Veteran's military service.  The Veteran was notified of the denials and of his appellate rights, but did not appeal the determinations; therefore, the rating became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

The June 2001 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

      Conjunctivitis

Numerous pieces of evidence have been added to the record since the June 2001 rating action, denying service connection for conjunctivitis.  The evidence includes medical treatment records, VA and private, generated since the June 2001 rating decision.  These records reflect treatment related to various conditions; however, none reflect a diagnosis of conjunctivitis or any similar condition.  Further, the medical records do not reflect any pertinent complaints and/or treatment.  Overall, what is lacking in the newly received treatment records is a medical opinion, or even a competent suggestion, of any conjunctivitis diagnosis and/or of a possible relationship between any such condition and service.  Thus, the newly received medical treatment records, considered with all other evidence of record and with a view towards VA's duty to assist, do not raise a reasonable possibility of substantiating the claim and are not material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the June 2001 rating action, the Veteran has also submitted additional statements.  None of the Veteran's statements relate to conjunctivitis symptomatology, to include onset and continuity, or provide even an arguable statement conveying a belief as to how conjunctivitis is related to military service.  The Veteran's statements simply convey a desire to reopen the prior denial of this claim and express disagreement with the determinations not to reopen the claim.  The Board acknowledges that the Veteran's statements notify VA of an intention to submit "new and material evidence," but no such evidence has been submitted or identified as to allow VA to attempt to obtain the evidence on his behalf.  Given the forgoing, the Board finds that the Veteran's newly submitted statements, considered will all other evidence of record and VA's duty to assist, do not raise a reasonable possibility of substantiating the claim and are not material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, supra.  

      Rhinitis

Various pieces of evidence have been added to the record since the June 2001 RO rating decision, denying service connection for rhinitis.  The additional evidence includes both private and VA treatment records.  Significantly, these records include a March 2006 statement from private physician R. Collette, M.D., diagnosing chronic rhinitis and opining that such condition is related to in-service medical treatment.  The Veteran has now presented evidence related to a previously unestablished necessary element of his claim (i.e. a current rhinitis diagnosis and a nexus opinion).  The Board finds the newly submitted documents to be new and material evidence, within the meaning of 38 C.F.R. § 3.156(a) and the service connection claim for rhinitis is reopened.  

Service Connection Claim

The Board having reopened the Veteran's service connection claim for rhinitis will now turn to the merits of the underlying claim.  The Veteran maintains that he underwent in-service nasal treatment and this has resulted in his current rhinitis.  This forms the basis of the Veteran's service connection claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Veteran's enlistment examination is not of record, an April 1982 service treatment record confirms that the Veteran sustained an injury to his nose, while stationed in Germany.  An August 1982 service operation record documents the Veteran's in-service nasal reconstruction related to this injury.  In November 1984, the Veteran underwent another nasal surgery to further manage his continued symptoms; however, he continued to seek relevant treatment, as detailed in June 1986 and September 1989 service treatment records.  The Veteran's January 1997 retirement examination documents no clinical abnormalities associated with his nose or sinuses but, on his January 1987 retirement Report of Medical Assessment, the Veteran reported a history of "shortness of breath."  

The Veteran has submitted a November 2007 statement from his private physician, Dr. R. Collette, who specializes in ear, nose, throat and sinus disorders and provides regular treatment to the Veteran for diagnosed chronic rhinitis and sinus congestion.  In the statement, based on his review of the Veteran's pertinent in-service records and treatment of him, Dr. Collette opined that the Veteran's chronic rhinitis and sinus congestion had its onset in service.  This is the only competent medical opining addressing the onset or etiology of the condition and it supports his claim.  The Board finds that this positive medical opinion is of significant probative value as the opinion was based on a review of the Veteran's in- and post-service medical history, the Veteran's competent and credible account of symptomatology, and the examiner's expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Thus, the evidence shows that the Veteran has chronic rhinitis, with sinus congestion, and the medical evidence shows that the condition had its onset in service.  Thus, service connection is warranted for this condition.


ORDER

New and material evidence not having been received to reopen a service connection claim for conjunctivitis, the Veteran's appeal is denied. 

New and material evidence has been received to reopen a service connection for rhinitis, and the appeal is granted. 

Service connection for chronic rhinitis with sinus congestion is granted.   



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


